Opinion by
Henderson J.,
By an agreement in writing the plaintiff undertook to furnish electricity to the defendant and the latter to pay therefor the price fixed in the contract. For the purpose of determining the amount of electricity used it was agreed that a Watt-meter should be installed and that all bills should be calculated upon the reading of the meter, such reading to be final and conclusive. It is not alleged by the defendant that the quantity of electricity charged for was not consumed by him. -His defense is that monthly statements were made to him, from time to time, according to which he made payment; that such settlements constituted accounts stated and that they are conclusive between the parties. This defense raises the only question presented on the appeal. The plaintiff c]aimed that, while it was true a settlement was made from time to time, a mistake occurred in each of the settlements because of an error of an accountant of the plaintiff in entering the proper charge against the defendant. It appeared from the evidence that the meter used on the premises of the defendant was what is known as a constant 3 and that this style of meter registered only one-third of the amount of electricity passing through it, the practice being, for technical reasons not important for the purposes of this opinion, to measure the electric current where a large amount of electricity is consumed, by an apparatus indicating a determinate fraction of the whole amount. The plaintiff’s accountant overlooked the fact that the meter was a constant 3 and made out the defendant’s bills for one-third only of the amount which should have been charged against him. The plaintiff, while conceding that the transactions from month to month between it and the defendant amounted to an account stated, contends that the settlements made are not conclusive upon it, but that a mistake may be shown. It is well settled in this state, both at law and in equity, that a stated account may be opened or falsified on proof of mistake. Such an account is only prima facie evidence of its correctness and may *106be impeached by clear, precise and satisfactory evidence either of unfairness or mistake. Relief will be granted both at law and in equity as the circumstances may require by setting aside the settlement or permitting the party to surcharge or falsify: 2 Pomeroy’s Equity, sec. 871; Shillingford v. Good, 95 Pa. 25; Teller v. Sommer, 132 Pa. 33; Conville v. Shook, 144 N. Y. 686 (39 N. E. Repr. 405) ; Perkins v. Hart, 24 U. S. 237. The statement of an account does not work an estoppel. It is prima facie an accurate showing of the standing of the parties as to a particular matter, but it has never been held to be so conclusive that one is bound to an account shown to be unjust or fraudulent.
The conclusiveness of the readings of the meter provided for in the contract has reference to the indication which the meter itself gave and not to the interpretation which a careless or inexperienced employee might give to the reading. If the meter showed that the defendant consumed the amount of electricity now alleged by the plaintiff the latter’s right is unquestionable.
It is not necessary that the mistake be mutual. The question is, was the account correct? Nor is the plaintiff affected by the negligent act of its servant under such circumstances, as was shown in Girard Trust Co. v. Plarrington, 23 Pa. Superior Ct. 615. The case presented is not that of a loss to fall upon one of two innocent persons. There has not been any loss, on the facts as found by the jury. The defendant got what he contracted for and is only charged for what he got at the price which-he agreed to pay. It appears from the evidence that the bills presented to the- defendant contained a gross error as to the amount of electricity consumed. The accuracy of the plaintiff’s account as now presented is not contended against and no reason has been shown why the defendant should be relieved from the payment of money the consideration for which he has had and. enjoyed.
The judgment is affirmed.